Name: 99/537/EC, ECSC, Euratom: Commission Decision of 23 July 1999 updating the amounts specified in the Regulation laying down detailed rules for the implementation of the Financial Regulation (notified under document number C(1999) 2384)
 Type: Decision
 Subject Matter: prices;  budget;  public finance and budget policy
 Date Published: 1999-08-05

 Avis juridique important|31999D053799/537/EC, ECSC, Euratom: Commission Decision of 23 July 1999 updating the amounts specified in the Regulation laying down detailed rules for the implementation of the Financial Regulation (notified under document number C(1999) 2384) Official Journal L 206 , 05/08/1999 P. 0024 - 0024COMMISSION DECISIONof 23 July 1999updating the amounts specified in the Regulation laying down detailed rules for the implementation of the Financial Regulation(notified under document number C(1999) 2384)(1999/537/EC, ECSC, Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Treaty establishing the European Coal and Steel Community,Having regard to the Treaty establishing the European Atomic Energy Community,Having regard to Commission Regulation (Euratom, ECSC, EC) No 3418/93 of 9 December 1993 laying down detailed rules for the implementation of certain provisions of the Financial Regulation of 21 December 1977(1), as last amended by Decision 98/539/EC, ECSC, Euratom(2), and in particular Article 145 thereof,Whereas the European consumer price index (ECPI) was 100,7 in December 1996 and 102,4 in December 1997,HAS ADOPTED THIS DECISION:Article 1The fixed amounts specified in the Regulation laying down detailed rules for the implementation of certain provisions of the Financial Regulation are updated as follows with effect from 1 January 1999:>TABLE>Article 2This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.The Commission's Accounting Officer shall communicate this Decision to the other Community institutions and bodies.Done at Brussels, 23 July 1999.For the CommissionErkki LIIKANENMember of the Commission(1) OJ L 315, 16. 12. 1993, p. 1. In accordance with Article 149, Regulation (Euratom, ECSC, EC) No 3418/93 entered into force on 1 January 1994.(2) OJ L 252, 12.9.1998, p. 67.